DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the as indicated in applicant’s arguments the embodiment of two or more self-supporting panels (for claim 1) and an embodiment of each mesh panel connected to two posts (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 1 and 21, the number 3 should be written out as –three--.
Claim 21 recites, “at support structure adapted” and should be –a support structure adapted--.
Claims 21, lines 8-9, “each vertical post member being couple to a couple to at least two mesh panels” should be –each vertical post member being coupled to at least two mesh panels--.
Claim 21, line 10 “a plurality of movable and removable elongated gas wand” should be -- a plurality of movable and removable elongated gas wands--.
Applicant is asked to review the entirety of claim 21 for grammar.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “a mesh panel”. It is unclear if this is the same mesh panel as in claim 1 or introducing another mesh panel.
Claim 4 recites, “wherein each support comprises two vertical members”. The limitation remains unclear (even in light of applicant’s arguments). As written with the dependency on claim 3 which requires, “each support comprises at least one vertical post member” thus claim 4 would require each vertical post to be made up of two vertical members (as written appears to require a multi piece post) not two posts as argued. Perhaps if applicant is considering a different embodiment claim 4 could be amended as follows for clarity, --The system of claim 1, wherein each support comprises two or more vertical posts and wherein each mesh panel is coupled to the two vertical posts and disposed between the two vertical posts--. 
Claim 5 is rejected based on its dependency on 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2014/0305040) in view of Steward (US 8925246) and Georges et al. (US 4642938, hereafter referred to as Georges).
For claim 1, Hall teaches an agricultural system for distributing gas to a plant set having one or more plants (abstract and figs.), comprising 
at least two supports (20, fig. 5) adapted to be placed adjacent the plant set (see fig. 5), each support including a mesh panel (12, 12a) disposed adjacent to the plant set (fig. 5), the mesh panel having at least three mesh apertures (see 12, 12a, fig. 5)
at least one elongated gas wand (23, fig. 5/6) the at least one elongated gas wand being rigid or semi-rigid (para 0025, PVC) and having a predetermined length (23, fig. 5) such that the elongated gas wand engages two supports so that the elongated gas wand is supported, adjustably with respect to height, adjacent the plant set (fig. 5, 43, para 0038, para 0042, gas valve 62 and connector 62a on frame 23 or platform 40),
the at least one gas emission wand having a tubular body with a gas transmission lumen (61,  Figure 6: Paragraph O041, lines 3-4) and at least one gas emitter element (60 Figure 6) disposed on or in the body for egress of gas from the gas transmission lumen to the environment adjacent the plant set;
whereby the gas wand may be selectively placed in one mesh aperture of each of the two mesh panels to adjust the horizontal height of the gas wand (wand 43 can be selectively placed in either mesh 12, the wand is can be placed through either mesh, the meshes are at different heights thus height can be adjusted).
Hall is silent about the mesh panel so that a plane of the mesh panel is parallel to a major vertical axis of the plant set, the mesh panel having at least 3 vertically oriented mesh apertures, the elongated gas wand being movable and removable, such that it engages two separate mesh panels of the at least two supports so that it is supported, adjustably with respect to height, substantially horizontally, adjacent the plant set.
Steward teaches an agricultural system for growing plants (abstract and figs.) including supports (end vertical wire of 20); a mesh panel (28) so that a plane of the mesh panel is parallel to a major vertical axis of the plant set (see fig. 5), the mesh panel having at least 3 vertically oriented mesh apertures (see fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make growing system of Hall include vertical mesh panels, as taught by Steward, in order to support and trellis growing plants for optimum plant growth and production.
Georges teaches an agricultural system for growing plants (abstract and figs.) including an elongated nutrient wand (24) being movable and removable (Col. 1, lines 33-39), and panels (21 on housing) such that the wand engages two separate panels sections so that it is supported, substantially horizontally, adjacent the plant set (see fig. 1, 2 is held horizontally within the panels and supported by the panels), whereby the wand may be selectively placed in one aperture of each of the two sections (see fig. 1, placement in the apertures 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wand of Hall as modified by Steward, such that it engages two separate panels sections so that it is supported, substantially horizontally, adjacent the plant set, as taught by the panels of Georges, in order to allow the wand to be directly next to the plant in order to provide optimum nutrition to the plant.
The combination of Hall, Steward, and Georges results the mesh panel so that a plane of the mesh panel is parallel to a major vertical axis of the plant set (as modified by Steward with the vertically oriented mesh), the mesh panel having at least 3 vertically oriented mesh apertures (as taught by the mesh of both Hall and Steward), the elongated gas wand being movable and removable (as taught by the nutrient wand of Georges, further pvs of Hall is movable and removable), such that it engages two separate mesh panels of the at least two supports so that it is supported, adjustably with respect to height, substantially horizontally, adjacent the plant set (as taught by Georges wand engaging the mesh sections of the mesh of Steward, Georges wand can be placed through the mesh sections of Steward, Georges teaches that is it well known to use any housing or structure as a support for the wand in order to direct the desired nutrient to a specific location of the plant while functioning to house and protect the plant).
For claim 2, Hall as modified the Steward and Georges further teaches wherein the gas is C02 (para 0041 of Hall), and wherein the plant set consists of Cannabis (para 0038 of Hall).
For claim 3, Hall as modified the Steward and Georges further teaches wherein each support further comprises at least one vertical post member (20 of Hall) adapted to be placed on or in soil (20 can be place on or in soil or wherever a user wants) and a coupled to a mesh panel (coupled or attached to 12 of Hall or 28 of Hall as modified by Steward).
For claim 4, Hall as modified the Steward and Georges further teaches wherein each support further comprises two vertical members (20 of Hall) and wherein the mesh panel is coupled to two vertical members and is disposed between the two vertical members (12, 12a of Hall fig. 5, further see fig. 5 of Steward mesh between two side vertical supports).
For claim 5, Hall as modified the Steward and Georges further teaches wherein there are three or more supports spaced around the plant set (as best understood, at least 3 supports 20 of Hall).
For claim 6, Hall as modified the Steward and Georges further teaches wherein there are a plurality of gas wands (multiple wands 23 of Hall, figs. 5-6), the wands being selectively coupleable and held horizontally to two of the at least two supports to adjust the amount and orientation of gas distribution to the plant set (figs. 5-6 of Hall, as modified above with Steward and Georges).
For claim 7, Hall as modified the Steward and Georges is silent about (figs. 5-6 of Hall are silent about) wherein the gas wand comprises a plurality of elongated body modules, the modules being connectible and disconnectible to each other to adjust the length of the gas wand, each body module having a body member having connectible ends and a central lumen.
The embodiment shown in Figure 2 of Hall teaches, the gas wand comprising a plurality of elongated body modules (See annotated Figure 2 below reference A) the modules being connectible and disconnectible to each other (Paragraph [0025], lines 1-4) to adjust the length of the gas wand, each body module having a body member having connectible ends (27) and a central lumen (23c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed in Figures 5/6 of Hall and have the gas wand comprise of a plurality of elongated body modules, the modules being connectible and disconnectible to each other to adjust the length of the gas wand, each body module having a body member having connectible ends and a central lumen as taught by the embodiment in Figure 2 so that in can be shipped in a small container (Paragraph [0025], lines 6-8).
For claim 8, Hall as modified the Steward and Georges further teaches wherein the gas emitter element (60, fig. 6 of Hall) is an aperture in the gas wand body (para 0041 of Hall).
For claim 10, Hall as modified the Steward and Georges further teaches wherein the gas wand has a gas supply connector (62, fig. 6 of Hall) disposed at one end which is adapted to be connected to a gas supply (para 0041 of Hall).
For claim 11, Hall as modified the Steward and Georges is silent about (figs. 5-6 of Hall are silent about) wherein the gas wand has a support connector at one end which is adapted to couple and de-couple to the at least one support.
The embodiment shown in Figure 2 of Hall teaches, in the same field of endeavor, the gas wand having a support connector (See annotated Figure 2 below reference B) disposed at one end which is adapted to couple and de-couple the at least one support (Paragraph [0025], lines 1-4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed in Figures 5/6 of Hall and have the gas wand comprise a support connector disposed at one end which is adapted to couple and de-couple the at least one support as taught by the embodiment in Figure 2 so that it can be taken apart to be shipped in a small container (Paragraph [0025], lines 6-8).
For claim 20, Hall teaches an agricultural system for distributing CO2 gas to a plant set having one or more Cannabis plants (abstract, figs., para 0038), comprising:
a support structure (20, fig. 5) adapted to be placed adjacent the plant set, spaced around the plant set the support structure (see fig. 5) further comprising:
at least two mesh panels (12, 12a) disposed adjacent to the plant set (see fig. 5), each mesh panel having at least three mesh apertures (see fig. 5)
at least three vertical post members (20) adapted to be placed on or in soil (can be placed in soil), each vertical post member being coupled to a at least two mesh panels (see fig. 5, all elements are coupled together); 
at least one elongated gas wand (23, fig. 5/6) the at least one elongated gas wand being rigid or semi-rigid (para 0025, PVC) and having a predetermined length (23, fig. 5) such that the elongated gas wand engages two supports so that the elongated gas wand is supported, adjustably with respect to height, adjacent the plant set (fig. 5, 43, para 0038, para 0042, gas valve 62 and connector 62a on frame 23 or platform 40),
each elongated gas wand having:
a tubular body with a gas transmission lumen (61,  Figure 6: Paragraph O041, lines 3-4) and a plurality of gas emitter elements (60 Figure 6) disposed on or in the body for egress of gas from the gas transmission lumen to the environment adjacent the plant set (see fig. 6); each gas emitter element being an aperture in the gas wand body or a nozzle connected to the elongated gas wand body (see fig. 6, 60) and
a gas supply connector disposed at one end, the gas supply connect being adapted to be connected to a gas supply (para 0041, inlet valve 62 is connected to a gas supply);
whereby the gas wand may be selectively placed in one mesh aperture of each of the two mesh panels to adjust the horizontal height of the gas wand to vary the amount and orientation of CO2 gas distribution to the plant set (wand 43 can be selectively placed in either mesh 12, the wand is can be placed through either mesh, the meshes are at different heights thus height can be adjusted).
Hall is silent about at least three mesh panels disposed adjacent the plant set so that a plane of each mesh panel is parallel to a major vertical axis of the plant set, each mesh panel having at least three vertically oriented mesh apertures; a plurality of movable and removable elongated gas wands, such that the elongated gas wand engages two separate mesh panels so that the elongated gas wand is supported, adjustably with respect to height, substantially horizontally, adjacent to the plant set.
Steward teaches an agricultural system for growing plants (abstract and figs.) including supports (end vertical wire of 20); at least three mesh panels (28 on all four sides) disposed adjacent to the plant (see figs.) so that a plane of the mesh panel is parallel to a major vertical axis of the plant set (see fig. 5), the mesh panel having at least 3 vertically oriented mesh apertures (see fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make growing system of Hall include vertical mesh panels, as taught by Steward, in order to support and trellis growing plants for optimum plant growth and production.
Georges teaches an agricultural system for growing plants (abstract and figs.) including an elongated nutrient wand (24) being movable and removable (Col. 1, lines 33-39), and panels (21 on housing) such that the wand engages two separate panels sections so that it is supported, substantially horizontally, adjacent the plant set (see fig. 1, 2 is held horizontally within the panels and supported by the panels), whereby the wand may be selectively placed in one aperture of each of the two sections (see fig. 1, placement in the apertures 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wand of Hall as modified by Steward, such that it engages two separate panels sections so that it is supported, substantially horizontally, adjacent the plant set, as taught by the panels of Georges, in order to allow the wand to be directly next to the plant in order to provide optimum nutrition to the plant.
The combination of Hall, Steward, and Georges results the mesh panel so that a plane of the mesh panel is parallel to a major vertical axis of the plant set (as modified by Steward with the vertically oriented mesh), the mesh panel having at least 3 vertically oriented mesh apertures (as taught by the mesh of both Hall and Steward), the elongated gas wand being movable and removable (as taught by the nutrient wand of Georges), such that it engages two separate mesh panels of the at least two supports so that it is supported, adjustably with respect to height, substantially horizontally, adjacent the plant set (as taught by Georges wand engaging the mesh sections of the mesh of Steward, Georges wand can be placed through the mesh sections of Steward, Georges teaches that is it well known to use any housing or structure as a support for the wand in order to direct the desired nutrient to a specific location of the plant while functioning to house and protect the plant.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall as modified by Steward and Georges, as applied to claim 1 above, in further view of Goble (WO 201836876, previously cited).
For claim 9, Hall as modified by Steward and Georges is silent about wherein the gas emitter element is a nozzle connected to the gas wand body.
Goble teaches an agricultural system for distributing a gas to a plant set (abstract and figs.) including a gas emitter element that is a nozzle (nozzle on the end of the gas line as seen in fig. 10c) connected to the gas wand (see fig. 10c).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wand of Hall as modified by Steward and Georges, such that it includes a nozzle at the end, as taught by Goble, in order to direct the flow of gas in a specific direction or to a specific plant location.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments in view of the 112b rejections have been addressed in the new 112b above, thus please see above.
Applicant argued that, “Hall does not disclose or suggest applicant's movable and removable gas wands which are required to be movable and removable with respect the supports. Further, the supports are required to include a mesh panel which is vertically disposed. The poultry netting of Hall is not vertically disposed and further do not support gas emitting features.”
In response to applicant’s argument it is noted that Hall is not relied upon to teach these features, the vertical mesh panels are taught by Steward and the movable and removable gas wands are taught by Georges.
Furthermore, it is noted that PVC connects are movable and removable, the piping arrangement of Hall allows for the wands to be moved, removed, and reoriented.
Applicant further argued that (in reference to Steward), “The panels are disclosed as supporting the vines, stalks and fruit of the plants as they grow above the top surface of the pot. Steward does not disclose or suggest any other function for the panels, and particularly not for supporting any other structures of the trellis system 10.”
This is not found persuasive because the mesh panels of Steward can support rods, the structure of the panels allows for a rod to be inserted therethrough, there is nothing in Steward that would prevent a user from doing this. The office notes that functional limitations only require the ability to perform the function. In the instant case a growing system would benefit from vertical panels since they allow for the contain and support of plants as is exceedingly well known in the art. Furthermore the use of gas emission wands has been also been well established in the art. The combination of two well known elements together does not constitute patentably distinct subject matter.
Applicant’s arguments with respect to all claims in view of Joaquin have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619